Exhibit 10.4 ASSIGNMENT OF PATENT THIS ASSIGNMENT OF PATENT (the “Assignment”) is made, executed and delivered as of this 28th day of July, 2008, by and among Implantable Vision, Inc., a Utah corporation (“Assignor”), and BT Acquisitions, Inc., a Colorado corporation (“Assignee”). WITNESSETH WHEREAS, Assignor is the sole owner of the entire right, title and interest in and to the inventions, applications for Letters Patent, and Letters Patent listed on Exhibit A attached hereto in all countries throughout the world; and WHEREAS, Assignee is desirous of securing Assignor’s entire right, title and interest in and to the inventions, applications for Letters Patent and Letters Patent listed on Exhibit A attached hereto, as well as any applications for Letters Patent that may lawfully be filed for such inventions in all countries throughout the world, and any Letters Patent issuing from such applications. NOW, THEREFORE, be it known that for good and valuable consideration, hereby acknowledged to have been received by Assignor, the parties hereby agree that Assignor has sold, assigned, transferred, and set over, and does hereby sell, assign, transfer, and set over unto Assignee, its lawful successors and assigns, Assignor’s entire right, title, and interest in and to the inventions listed on Exhibit A, together with any patent application which has been or may hereafter be filed thereon, and/or issued patent and all divisions, continuations, continuations-in-part, substitutes and renewals thereof, and all Letters Patent of the United States which may be granted thereon, and all extensions, renewals, reissues and re-examinations thereof, and all choses in action which may be based thereon, and all rights to claim and contest priority on the basis of any such application, and all applications for Letters Patent which have been or may hereafter be filed for these inventions in any foreign country and all Letters Patent which have been or may hereafter be granted on these inventions in any foreign country, and all extensions, renewals, reissues and re-examinations thereof; and Assignor hereby authorizes and requests the Commissioner of Patents of the United States and any official of any foreign country whose duty it is to issue patents on applications as described above, to issue all Letters Patent for these inventions to Assignee, its successors and assigns, and/or to assign already issued Letters Patent to Assignee in accordance with the terms of this Assignment; AND, Assignor HEREBY covenants that Assignor has the full right to convey the interest assigned by this Assignment, has not conveyed any interest or right in or to the inventions, applications for Letters Patent and Letters Patent to any third party, and Assignor has not executed and will not execute any Agreement in conflict with this Assignment; 1 AND, Assignor HEREBY further covenants and agrees that Assignor will, without further consideration, communicate with Assignee, its successors and assigns, any facts known to Assignor respecting these inventions, and testify in any legal proceeding, sign all lawful papers when called upon to do so, execute and deliver any and all papers that may be necessary or desirable to perfect the title to these inventions, applications for Letters Patent and Letters Patent in said Assignee, its successors and assigns, execute all divisional, continuation, and reissue applications, make all rightful oaths and generally do everything possible to aid Assignee, its successors, and assigns, to obtain and enforce proper patent protection for these inventions, applications for Letters Patent and Letters Patent in the United States and any foreign country, it being understood that any expense incident to the execution of such papers shall be borne by Assignee, its successors and assigns. [remainder of page intentionally left blank; signature page follows] 2 IN TESTIMONY WHEREOF, an authorized representative of Assignor and Assignee have each hereunto set their hands this 28th day of July, 2008. IMPLANTABLE VISION, INC. By: /s/ Bryan Bulloch Name: Bryan Bulloch Title: President and Chief Financial Officer BT ACQUISITIONS, INC. By:/s/ George Rozakis Name:George Rozakis Title:President 3 ACKNOWLEDGEMENT BY NOTARY PUBLIC: STATE OF
